Citation Nr: 1800418	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  12-17 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to March 1971 and April 2006 to August 2007, with additional service in the National Guard.  He is a combat veteran with tours in Vietnam and Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a June 2016 Travel Board hearing.  A copy of the transcript is associated with the file. 

In a September 2016 decision, the Board granted service connection for tinnitus and remanded the issue of service connection for bilateral hearing loss for further development.  

In a January 2017 decision, the Appeals Management Center granted service connection for left ear hearing loss.  As this is considered a full grant of the benefits sought on appeal, the issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  A review of the Veteran's Legacy Content Manager Documents file reveals documents that are either duplicative or irrelevant to the issue on appeal.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's right ear hearing loss is related to in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has right ear hearing loss that is related to his combat service. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the evidence of record, an April 2010 VA treatment record shows that the Veteran's pure tones were normal 250 through 3000 Hertz in both ears with mild 4000 Hertz roll off.  It was noted that speech reception was normal at 15 in the right while word recognition was normal, but listed at 92 percent in the right.  Notably, the examiner does not specifically indicate whether the speech recognition scores were obtained using the Maryland CNC Word List, but the Board will resolve all doubt in the Veteran's favor and find that the Maryland CNC was used because the audiologist did not indicate otherwise and the testing was provided by VA.  As such, the April 2010 treatment record is sufficient to establish a right ear hearing disability for VA purposes.  See 38 C.F.R. § 3.385.  

Additionally, the Board considers the Veteran's statements regarding the in-service exposure to harmful noise to be credible and consistent with his military service, including his experience in combat.  See 38 U.S.C. § 1154 (b).

Furthermore, the December 2016 examiner concluded that it was at least as likely as not that the Veteran's right ear hearing loss was caused by or a result of an event in military service.  The examiner explained that the discharge audiogram shows a change in hearing from the entrance audiogram.  The examiner also explained that the Veteran was exposed to hazardous levels of noise while in the military.  

Based on the foregoing, the Board finds that service connection for right ear hearing loss is warranted.  In reaching this decision the Board acknowledges that the June 2010 and December 2016 VA examinations did not show hearing loss for VA purposes.  However, as noted above, the April 2010 treatment record is sufficient to show hearing loss for VA purposes during the appeal, and the December 2016 opinion explains the reasons and bases for concluding that the Veteran's current right ear hearing loss is related to service.  It bears remembering that, "[b]y requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) 



ORDER

Entitlement to service connection for right ear hearing loss is granted.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


